[Cite as Morgan v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-2617.]

                                                       Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




JIMMY L. MORGAN

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

            Case No. 2009-07695

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} On April 11, 2011, the magistrate issued a decision recommending
judgment for plaintiff in the amount of $366.50.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein.
        {¶ 4} Judgment is rendered for plaintiff in the amount of $366.50. Court costs
are assessed against defendant. The clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.
Case No. 2009-07695                -2-                     JUDGMENT ENTRY


                                  _____________________________________
                                  JOSEPH T. CLARK
                                  Judge

cc:


Steven C. McGann                    Jimmy L. Morgan, #349-586
Assistant Attorney General          Allen Correctional Institution
150 East Gay Street, 18th Floor     2338 North West Street
Columbus, Ohio 43215-3130           P.O. Box 4501
                                    Lima, Ohio 45802-4501

MR/cmd
Filed May 5, 2011
To S.C. reporter May 26, 2011